                Case 1:19-cv-01588-GSA Document 19 Filed 08/28/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
                                                     FRESNO DIVISION
12
13                                                           ) Case No.: 1:19-cv-01588-GSA
     DARLA DIANE BOUGHTON,                                   )
14                                                           )
                       Plaintiff,                            )
15                                                           ) STIPULATION FOR REMAND
              vs.                                            )
16                                                           )
                                                             )
17   ANDREW SAUL,                                            )
                                                             )
18   Commissioner of Social Security,                        )
                                                             )
19
                       Defendant.
20
                                    JOINT STIPULATION FOR REMAND
21
              The parties, through their respective Counsel and subject to the Court’s approval,
22
     stipulate that this matter be remanded to Defendant for further administrative action
23
     pursuant to section 205(g) of the Social Security Act, as amended, 42 U.S.C. § 405(g),
24
     sentence four.
25
26            On remand, the Appeals Council will remand the case to an administrative law

27   judge (ALJ) for a new decision. The Appeals Council will direct the ALJ to reevaluate
28   the medical evidence; and, if warranted, reassess Plaintiff’s residual functional capacity


     Stip. & Prop. Order for Rem; 1:19-cv-1588-GSA       1
                Case 1:19-cv-01588-GSA Document 19 Filed 08/28/20 Page 2 of 2



 1   and obtain supplemental vocational expert evidence to clarify the effect of Plaintiff’s
 2   limitations on her ability to perform her past relevant work and other work in the national
 3   economy. The Appeals Council will instruct the ALJ to take further action, as warranted,
 4
     to complete the administrative record and resolve the above issues.
 5
              The parties further request that the Clerk of the Court be directed to
 6
     enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final
 7
     decision of the Commissioner.
 8
                                                           Respectfully submitted,
 9
10
     Dated: August 26, 2020                                /s/_Jonathan Pena*_______
11                                                         (*as authorized via email on August 26, 2020)
12                                                         JONATHAN PENA
                                                           Attorney for Plaintiff
13
     Dated: August 26, 2020                                McGREGOR W. SCOTT
14                                                         United States Attorney
15                                                         DEBORAH LEE STACHEL
                                                           Regional Chief Counsel, Region IX
16                                                         Social Security Administration
17                                                   By:   /s/ Carol S. Clark
18                                                         CAROL S. CLARK
                                                           Special Assistant U.S. Attorney
19
                                                           Attorneys for Defendant
20
21
     IT IS SO ORDERED.
22
23       Dated:       August 28, 2020                                 /s/ Gary S. Austin
                                                               UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


     Stip. & Prop. Order for Rem; 1:19-cv-1588-GSA         2
